Citation Nr: 0925174	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  99-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of syphilis.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability is the subject of a separate 
decision by the Board of Veterans' Appeals (Board).)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter is before the Board on 
appeal from an October 1998 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2003, the Board issued a decision that denied, 
in pertinent part, the Veteran's claim of service connection 
for syphilis.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, the Court issued an order that, in pertinent 
part, granted an unopposed motion by the Secretary, vacated 
the Board's September 2003 decision with respect to the issue 
at hand, and remanded the matter on appeal to the Board for 
action in compliance with the Secretary's Motion.  In August 
2004, the Board remanded the case for reasons set forth in 
the Secretary's Motion (primarily to provide further notice 
of the Veterans Claims Assistance Act of 2000 (VCAA)).

In March 2005, the Board issued a decision that denied, in 
pertinent part, the Veteran's claim for service connection 
for syphilis.  The Veteran appealed the denial to the Court.  
In January 2007, the Court issued an order that, in pertinent 
part, granted a Joint Motion for Partial Remand (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's March 2005 decision with respect to the issue at 
hand, and remanded the matter on appeal to the Board for 
action in compliance with the Joint Motion.  This matter was 
before the Board in August 2007 when it was remanded for 
additional development.

In August 2008, the Veteran was notified that his attorney 
representative was withdrawing from the case.  By letter 
dated in February 2009, he was also offered the opportunity 
to appoint another representative.  He has not responded to 
this letter, therefore, the Board assumes that he desires to 
proceed pro se.





FINDING OF FACT

There is no competent evidence that the Veteran currently has 
syphilis or any residuals of the syphilis he had in service.


CONCLUSION OF LAW

Service connection for syphilis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  With respect to 
the claim decided herein, the Veteran was provided VCAA 
notice by letters in August 2002, August 2004.  They 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In an October 
2007 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was 
readjudicated.  See July, August and October 2008 
Supplemental Statements of the Case (SSOCs).  The Veteran has 
had ample time to respond/supplement the record.

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  He has not indicated that there 
are any outstanding treatment records.  In addition, the 
Veteran underwent a VA examination in 2008.  Evidentiary 
development in this matter is complete to the extent 
possible.  Accordingly, the Board will address the merits of 
the claim.

II. Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

STRs reflect that the Veteran was treated for syphilis in 
March 1967, with the onset of the disease reported as being 
in January 1967.  A clinical record dated in March 1967 shows 
diagnosis of syphilis (secondary, seropositive) manifested by 
a papular rash on the face and trunk.  The remainder of the 
STRs are negative for diagnosis or treatment of syphilis, 
and/or symptoms thereof.  At the January 1968 examination for 
separation from service, the Veteran acknowledged he 
experienced "piles" and gonorrhea in January 1967, and he 
acknowledged that "none of these bother me now."  Clinical 
evaluation of the genitourinary system was normal.  The 
service examiner specifically noted that the Veteran had 
"gonorrhea" in 1967 which was "cured."

Post-service evidence includes private medical records and VA 
clinical reports showing that the Veteran was treated for 
numerous medical conditions since his separation from 
service, including rashes and genitourinary disorders.  
Records dated from September 1992 show complaints of severe 
itching, urinary frequency, and painful urination.  An 
October 1998 clinical record indicates the Veteran was 
referred for evaluation of "possible syphilis recurrence."  
The Veteran denied any penile discharge or lesions.  The 
diagnosis was history of recurrent urinary tract infection of 
unknown etiology.  
At the September 1999 hearing, the Veteran testified that he 
was hospitalized for 21 days during service after syphilis 
was diagnosed.  He complained that he currently experienced 
skin rashes over his body, and had trouble with his eyes, 
glands, and prostate.  He felt these symptoms were residuals 
of his syphilis in service.  

VA clinical records dated in January and February 2000 show 
complaints of nocturia, and urinary urgency and hesitancy 
over the prior three to four years.  Examiners noted that the 
Veteran reported a history of syphilis.  The diagnoses in 
February 2000 were, in pertinent part, elevated prostate-
specific antigens and bulbar stricture.  An April 2000 clinic 
report notes that the Veteran had a history of lower urinary 
tract symptoms, and that a retrograde urethrogram had shown 
at least two urethral strictures.  The diagnosis was bulbar 
urethral stricture, and elevated prostate-specific antigens.  
An October 2000 outpatient record reflects that the Veteran 
complained of a bladder infection, with burning in the groin 
area, during the prior three days.  Another clinical record 
dated in October 2000 shows a diagnosis of prostatitis.

VA outpatient records, dated from December 2002 to November 
2004 show that the Veteran continued to be followed for 
numerous medical problems.  Regarding disorders involving the 
genitourinary system, the records indicate that related 
complaints are primarily due to a prostate disorder.  A 
January 2003 outpatient report indicates that the Veteran has 
a history of urethral strictures, but the disorder "is no 
longer evident."  An April 2003 clinic record indicates that 
the Veteran's chief complaint was chronic prostatitis, and he 
presented to the clinic to rule out urinary tract infection.  
He reported symptoms of penile discharge with dysuria over 
the prior 24 hours.  On clinical evaluation, the examiner 
reported "normal male [with] no [discharge] noted."  The 
assessment was rule out sexually transmitted diseases.  Other 
outpatient records also indicate a history of urethral 
stricture, but the records are entirely negative for active 
syphilis or syphilis-related symptoms.  

Private treatment records dated in 2007 note that the Veteran 
underwent cystoscopic urological intervention in an attempt 
to release the stricture that prevented the Veteran from 
emptying his bladder.  

A February 2008 VA examination report notes the Veteran's 
history of treatment for syphilis during his military 
service.  Currently, the Veteran complained of intermittent 
(once or twice a month) skin rashes and strictures of the 
penis.  Serology testing was non-reactive.  Examination 
revealed no rash.  After reviewing the claims file, the 
examiner stated:

1.  SYPHILIS/GONORRHEA, diagnosed and 
treated in 1967 while in the service . . 
. . In 1992, 1998, 2000 and now 2008 exam 
today, as well as follow-up evaluations 
in VA Clinic have failed to show any 
recurrence of STD.  The 
Syphilis/Gonorrhea condition observed and 
treated in the service in 1967 is not 
likely contributory to any active STD 
disease or its sequelae at this time. 

2.  URETHROSTRICTRE initially starting to 
be a problem in 1990, over 30 years after 
STD problem in service, is less likely 
than not related as residual of STD noted 
in service.

3.  RASH claimed related to syphillis 
[sic], diagnosed in service, is less 
likely than not related to syphilis [sic] 
diagnosed in the military, since no rash 
observed on exam today and no evidence 
noted in [the claims file] that document 
any correlation or rash to syphilus [sic] 
at this late date since the diagnosis and 
treatment in 1967.  Lab tests are 
negative for active disease.

While the Veteran's STRs do show complaints and treatment for 
syphilis during his military service, subsequent STRs and a 
separation examination report are silent for any findings of 
syphilis or residuals thereof.  Moreover, there is no post-
service evidence of syphilis or residuals thereof.  While the 
Veteran has complained of skin rashes and genitourinary 
problems since service, a February 2008 VA examination 
revealed no relationship between these complaints and the 
inservice diagnosis of syphilis.  The VA examiner provided 
reasons and bases for his conclusions as noted above.  There 
is no medical opinion to the contrary.  Accordingly, service 
connection for syphilis is not warranted.  See Brammer, 
supra.

Because the preponderance of the evidence is clearly against 
the Veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for syphilis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


